Mr. Justice Shepard delivered the opinion of the court. This is an appeal from a judgment of restitution in a forcible detainer suit begun by the appellee against the appellant. The merits of the case have been heard, and judgment in favor of the plaintiff had twice, once before the justice and again before a judge of the Superior Court, a jury having been waived. The purported bill of exceptions is not sealed, and for that reason the evidence, upon which all assigned errors are based, can not be considered by us. Higgins v. Hide and Leather Bank, 88 Ill. App. 33; Elder v. Bennett, 79 Ill. App. 335; Bloomington v. Lishka, 78 Ill. App. 389; Harman v. Brigham, 78 Ill. App. 427. We might add that we have looked into the so-called bill of exceptions sufficiently to satisfy us that the judgment below was not wrong. Affirmed.